DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,261,681.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Reinhardt (US Patent No. 4,768,598) discloses a bit saver assembly (Fig. 1A) comprising:
an outer housing 6 including an inner bore defined by an inner bore wall, the outer housing including one or more apertures 6e for the passage of a drilling fluid to an annulus of a wellbore (Fig. 1A);
an outer valve sleeve 12 including an inner bore defined by an inner bore wall, the outer valve sleeve 12 operatively associated with the outer housing 6, the outer valve sleeve 12 including one or more apertures 12e for the passage of the drilling fluid (Fig. 1A);
an inner assembly 10/14 selectively movable axially (Figs. 1A and 2A) in relation to the outer valve sleeve 12 and being partially contained within the inner bore of the outer housing 6 (Fig. 1A), the inner assembly 10/14 including an inner valve sleeve 10 positioned within the inner bore of the outer valve sleeve 12, the inner valve sleeve 10 including one or more apertures (Fig. 1A, the central aperture at the bottom of sleeve 10) for the selective passage of the drilling fluid to the one or more apertures 12e of the outer valve sleeve 12, the inner valve sleeve 10 having a non-actuated position (Figs. 2A or 3A) wherein the one or more apertures of the inner valve sleeve 10 are not in fluid communication with the one or more apertures 12e of the outer valve sleeve 12, and an actuated position (Fig. 1A) wherein the one or more apertures of the inner valve sleeve 10 are in fluid communication with the one or more apertures 12e of the outer valve sleeve 12;
a biasing member 13 positioned within the inner bore of the outer housing 6 and operatively connected to the inner valve sleeve 10 (Fig. 1), the biasing member 13 having a force; and
wherein the inner assembly 10/14 is operatively connected to a drill bit (col. 6, line 67, the bit is connected to inner assembly 10/14 through piston 30) and configured to place the one or more apertures of the inner valve sleeve 10 in the non-actuated position (Fig. 2A).
However, Reinhardt fails to disclose that the inner valve 10 is configured to be placed in the non-actuated position based on a weight- on-bit (WOB) force on the drill bit being less than a countervailing force comprising the force of the biasing member plus a drilling fluid flow pressure at an area proximate the inner valve sleeve and to place the one or more apertures of the inner valve sleeve in the actuated position based on a the WOB force being greater than the countervailing force.
Cenac et al. (US Patent Application Publication No. 2014/0284112) discloses a valve in a drill string that opens in response to drilling fluid flow pressure being greater than the force of a biasing member (par. 0014) but fails to disclose shifting position based on the weight-on-bit.
Similar reasons apply to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/29/22